205 Ga. App. 531 (1992)
422 S.E.2d 677
MARSHALL
v.
THE STATE.
A92A0982.
Court of Appeals of Georgia.
Decided September 8, 1992.
Reconsideration Denied September 23, 1992.
Charles R. Sheppard, for appellant.
Michael C. Eubanks, District Attorney, Richard E. Thomas, Assistant District Attorney, for appellee.
CARLEY, Presiding Judge.
Appellant was tried before a jury and found guilty of sale of cocaine, sale of quinine, and giving a false name to an officer. The trial court entered judgments of conviction and sentences on the jury's verdicts on October 31, 1990. Appellant filed a motion for new trial on November 27, 1990. On November 15, 1991, however, appellant "dismissed" his motion for new trial and filed his notice of appeal on the same date.
"As [appellant] voluntarily abandoned his motion for new trial and there is no order of the court disposing of the motion nor any order granting an extension of time or a delayed appeal, there is no extension beyond the 30 days permitted after entry of the judgment. Therefore the appeal must be dismissed for failure to timely file [a] notice of appeal." Taylor v. State, 173 Ga. App. 745 (327 SE2d 860) (1985). Compare Ailion v. Wade, 190 Ga. App. 151, 153 (2) (378 SE2d 507) (1989).
Appeal dismissed. Pope and Johnson, JJ., concur.